Citation Nr: 0028882	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  98-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability, including traumatic arthritis, claimed as a 
residual of a shell fragment wound.  

2. Entitlement to secondary service connection for a left 
below the knee amputation.  

3. Entitlement to an evaluation in excess of 30 percent for 
the residuals of a left lower lobe lobectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1946 to November 
1947 and from November 1948 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO which denied service connection for a left shoulder 
disability, denied secondary service connection for a left 
below the knee amputation and denied a rating in excess of 30 
percent for the veteran's residuals of a left lower lobe 
lobectomy.  The RO also denied, among other things, 
entitlement to special monthly compensation based on being 
housebound, entitlement to an automobile or other conveyance,  
entitlement to adaptive equipment for an automobile, 
entitlement to assistance in the acquisition of special 
adapted housing, and entitlement to a special home adaptation 
grant.  

In July 2000 the veteran and his wife appeared and gave 
testimony at a Board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of this hearing is of 
record.  At this hearing, the veteran withdrew from appellate 
consideration all issues except those listed on the title 
page of this decision.  For reasons discussed below, the 
issue of entitlement to an evaluation in excess of 30 percent 
for the residuals of left lower lobe lobectomy is discussed 
in the remand section of this decision.  



FINDINGS OF FACT

1. The veteran's claim for service connection for a left 
shoulder disability, including traumatic arthritis. 
claimed as a residual of a shell fragment wound, is not 
plausible.  


2. The veteran's claim for secondary service connection for a 
left below the knee amputation is not plausible.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well grounded claim for 
service connection for a left shoulder disability, 
including traumatic arthritis, claimed as a residual of a 
shell fragment wound.  38 U.S.C.A. § 5107(a) (West 1991 & 
2000).  

2. The veteran has not submitted a well grounded claim for 
secondary service connection for a left below the knee 
amputation. 38 U.S.C.A. § 5107(a) (West 1991 & 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background.  


On the veteran's July 1946 examination prior to service 
enlistment, no musculoskeletal defects were reported.  Review 
of the service medical records for his first period of active 
service revealed no complaints or findings indicative of a 
left shoulder disability.  On his November 1947 examination 
prior to separation from his first period of active service, 
no pertinent abnormalities were noted.  On the veteran's 
November 1948 examination prior to the veteran's second 
period of service, no pertinent abnormalities were noted.  
Review of the veteran's service medical records for this 
period of service reveals that the veteran sustained multiple 
shell fragment wounds during combat in November 1951.  These 
injuries included a penetrating wound to the right posterior 
shoulder and a fragment wound to the back which penetrated 
the chest and resulted in a retained foreign body in the 
lower lobe of the left lung and a left hemothorax.  In the 
course of subsequent treatment and hospitalizations during 
service, metallic fragments were removed from the right 
shoulder).  (Service connection is currently in effect for 
traumatic arthritis of the right shoulder associated with 
shell fragment wound evaluated as 10 percent disabling and 
traumatic arthritis of the lumbar and thoracic segments of 
the spine due to shell fragment wound, evaluated as 40 
percent disabling.)  The veteran also underwent a lobectomy 
of the lower lobe of the left lung.  The service medical 
records make no reference to any complaints or findings 
indicative of a left shoulder disability.  On the veteran's 
May 1952 examination prior to final separation from service, 
his upper extremities were evaluated as normal.  An X-ray of 
the veteran's chest revealed that the thoracic cage was 
normal, except for absence of the left fifth rib.  The left 
lung field was clear apart from obliteration of the left 
costophrenic thymus.  There was slight obliteration of the 
left leaf of the diaphragm.  

On VA medical examination in February 1953 there were no 
complaints or findings indicative of any left shoulder 
disability.  Musculoskeletal evaluation revealed a 4 X 1 
centimeter scar at the apex of the right scapula.  There was 
a 10 X 3 centimeter entrance wound scar over D5 in the 
midline.  There was an incision scar from D4 to D7 to the 
left of the midline.  A costectomy scar was noted on the left 
6th rib.  On evaluation of the respiratory system the veteran 
had no special complaints aside from left-sided tightness on 
lifting objects and on deep inspiration.  Aside from the 
previously described scars, physical evaluation was negative.  
X-rays revealed an absent fifth rib and reduced mobility of 
the left diaphragm.  

On VA medical examinations in August 1982 and January 1990, 
there were no complaints or findings indicative of a left 
shoulder disability.  During the January 1990 VA examination, 
an X-ray revealed a retained foreign body (shrapnel) in the 
right shoulder.  

During A VA medical examination in October 1993, the veteran 
complained of pain in both shoulders.  A history of a 
shrapnel wound to the right shoulder during Korean War combat 
was reported.  Evaluation of the left shoulder revealed it to 
be cool and nontender.  Moderate crepitus was reported.  The 
diagnoses included degenerative joint disease in both 
shoulders, more severe on the right.  

The veteran was hospitalized at a private facility from early 
March 1997 to early June 1997 for the treatment of coronary 
artery disease.  On March 7, 1997 he underwent double 
coronary revascularization using the left internal mammary 
artery vascularized to the left anterior descending and a 
reverse saphenous vein graft to the obtuse marginal.  The 
post-operative diagnosis was coronary disease, left 
ventricular dysfunction.  Subsequent to this procedure the 
veteran was found to have a large amount of fluid draining 
from the sternal incision and an unstable sternum.  On March 
17, 1997 he underwent a mediastinal exploration, irrigation, 
debridement and sternal rewiring.  The post-operative 
diagnosis was sternal dehiscence.  On the morning following 
this procedure, the veteran became acutely unstable and 
required pharmacologic and cardiac resuscitation.  He then 
underwent emergent initiation of cardiopulmonary bypass, 
pulmonary embolectomy, and an aortocoronary saphenous vein 
graft utilizing reversed saphenous vein graft to the obtuse 
marginal, with an insertion of an intra-aortic balloon pump.  

In the course of this operation, a transesophageal echo was 
performed and revealed a thrombus in the right pulmonary 
artery and exploration revealed two extremely large thrombi 
in the artery.  There was also a fresh thrombus in the left 
saphenous vein.  During revision of the anastomosis there was 
a fresh thrombus found in the obtuse marginal, extending from 
the vein graft toward the proximal portion of the artery.  
The post-operative diagnoses included emergent initiation of 
cardiopulmonary bypass, pulmonary embolectomy open chest, 
status post pulmonary embolectomy, status post coronary 
artery bypass grafting.  

Later during the hospitalization, the veteran was noted to 
develop an acutely ischemic left foot, most likely due to 
atheroembolic disease.  Despite conservative therapy, the 
gangrene progressed with evidence of blister formation and 
worsening plantar muscle ischemia.  The foot was deemed to be 
nonsalvagable and the veteran therefore underwent a left 
below the knee amputation on April 23, 1997.  The 
postoperative diagnosis was ischemic and gangrenous left 
foot.  When the veteran was discharged from the hospital in 
early June 1997, the diagnoses included coronary artery 
disease, acute pulmonary embolism, deep venous thrombosis, 
and acute arterial insufficiency of the left lower extremity.  

Of record is a July 1997 statement from Joseph T. Costic, 
D.O., reported that the veteran was admitted to the hospital 
in March 1997 for elective cardiac catheterization.  He was 
noted to have a history of a previous thoracotomy for the 
removal of shrapnel, diabetic neuropathy, Bell's palsy, 
Charcot's diabetic neuropathy, and hypertension.  During the 
hospitalization, the veteran underwent cardiac 
catheterization and thereafter underwent coronary artery 
bypass grafting.  The doctor described the veteran's post-
operative course as long and complicated.  He said that the 
veteran experienced sterile dehiscence and subsequent deep 
vein thrombosis and pulmonary embolism that required an 
emergency pulmonary artery embolectomy as well as inferior 
vena cava filter.  Subsequent care was said to include 
prolonged respiratory failure requiring tracheostomy, 
tracheo-bronchitis, and "multiple other medical 
difficulties".  

During an October 1997 VA cardiovascular examination, the 
veteran was said to have had a "right sided" below the knee 
amputation in April 1997, secondary to a "crack" in the 
leg.  He was also said to have had a history of pulmonary 
embolism and left lung lobectomy secondary to war injuries.  
The veteran was noted to deny chest pain or shortness of 
breath.  Evaluation of the lungs revealed bilateral breath 
sounds to be present.  The lungs were clear to auscultation.  
The diagnoses included coronary artery disease.  

On VA orthopedic examination in October 1997, the veteran 
gave a history of shoulder discomfort since at least 1992.  A 
left below the knee amputation was reported.  X-rays of the 
shoulders showed degenerative joint disease, right greater 
than left.  The diagnoses included left below the knee 
amputation due to emboli, and degenerative joint disease of 
both shoulders with an associated right rotator cuff tear.  

During July 2000 hearing at the RO before the undersigned 
Veterans' Law Judge, the veteran said that he was wounded by 
artillery fire in November 1951 during combat in Korea.  He 
also stated that he had retained metallic fragments in his 
left shoulder as a result of this injury and that the left 
shoulder was becoming progressively more painful and limited.  
He also said that he had to have a left below the knee 
amputation of the left leg because of an embolus which 
originated at the site of his service connected left lower 
lobe lobectomy.  He said that Doctor Costic, one of the 
surgeons who treated him during the 1997 hospitalization 
during which the amputation took place, had written a 
statement to this effect which was in the claims folder.  The 
veteran also said that he was having increasing problems with 
his breathing due to his service connected left lower 
lobectomy.  


II. Service Connection For a Left Shoulder Disability 
Including Traumatic Arthritis, Claimed as a Residual of 
a Shell Fragment Wound, and Secondary Service Connection 
For a Left Below the Knee Amputation.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000).  Service 
connection may be granted for any disease diagnosed after 
service discharge, when all the evidence establishes that the 
disease had its onset during service.  38 C.F.R.§ 3.303(d) 
(1999).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of service 
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Also, the United States Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310 
when there is aggravation of a nonservice-connected 
disability caused by a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The threshold question in regard to the veteran's claims for 
service connection for a left shoulder disability and 
secondary service connection for a left below the knee 
amputation is whether he has met his burden of submitting 
evidence of well-grounded (i.e. plausible) claims.  If not, 
the claims must fail and there is no duty to assist the 
veteran in their further development.  38 U.S.C.A.§ 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board finds 
that the veteran's claim for service connection for a left 
shoulder disability and his claim for secondary service 
connection for a left below the knee amputation are not well 
grounded.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
According to decision by the Court, a well-grounded claim for 
primary service connection requires competent medical 
evidence of a current disability (a medical diagnosis) of 
incurrence or aggravation of a disease or injury during 
service (lay or medical testimony) and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the context of secondary service connection a well 
grounded claim requires competent medical evidence of a 
current disability and competent medical opinion that such 
disability was caused by or is aggravated by an existing 
service connected disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

In regard to the veteran's claim for service connection for a 
left shoulder disability as a residual of a shell fragment 
wound, the veteran has asserted that his present left 
shoulder disability is a result of a shell fragment wound 
with retained fragments in the left shoulder.  The recent 
evidence indicates no findings indicative of traumatic injury 
to the left shoulder joint or to the musculature of the left 
shoulder girdle.  There is no X-ray evidence of any retained 
metallic fragments in the area of the left shoulder, which 
means that there is no current evidence of existing residuals 
of shell fragment wound of the left shoulder joint or left 
shoulder girdle musculature.  Arthritis has been noted in the 
left shoulder, but the evidence shows that this is 
degenerative, rather than traumatic in nature and the 
veteran's left shoulder arthritis was first demonstrated many 
years after the veteran's discharge from service.  Thus, the 
first criteria for a well grounded claim of service 
connection for a left shoulder disability, claimed as a 
residual of a shell fragment wound, under the Court's 
decision in Caluzza has not been met.  The veteran has 
asserted that he received a shell fragment wound to the left 
shoulder during combat in the Korean War.  Although the 
veteran's voluminous service medical records make no 
reference to a left shoulder (as opposed to a demonstrated 
right shoulder wound), he is competent to state that he 
received a left shoulder shell fragment wound in service.  
Thus the second criteria for a well grounded claim for 
service connection for a left shoulder disability, claimed as 
a residual of a shell fragment wound, under the Court's 
decision in Caluzza has been met.  However, the third and 
final criteria for a well grounded claim for service 
connection for a left shoulder disability, claimed as a 
residual of a shell fragment wound, under the Court's 
decision in Caluzza has not been met, since there is no 
competent medical evidence linking any current left shoulder 
disability to service or to a service injury.  While the 
veteran may believe that his current left shoulder disability 
is due to service, he is a layman (i.e. a person without 
medical training or expertise).  As such, he is not competent 
to offer an opinion regarding a question of medical diagnosis 
or etiology.  Without competent medical evidence 
demonstrating a relationship between a current left shoulder 
disability and service, the veteran's claim for service 
connection for a left shoulder disability, claimed as a 
residual of a shell fragment wound, is not well grounded and 
must be denied.  

In regard to the veteran's claim for secondary service 
connection for a left below the knee amputation, the Board 
notes that the evidence shows that the veteran underwent such 
an amputation in April 1997.  Thus, the first criteria for a 
well grounded claim for secondary service connection for a 
left below the knee amputation has been met.  However, the 
record contains no competent evidence showing any 
relationship between the veteran's service connected left 
lower lobectomy and the embolus which caused gangrene in the 
veteran's left foot and necessitated the amputation of the 
veteran's left lower leg.  The clinical records indicate that 
the veteran did have complications from coronary artery 
surgery in early 1997 and that among these complications were 
pulmonary emboli arising in the right pulmonary artery.  
However, the medical evidence provides no indication that the 
development of these emboli was due to the veteran's left 
lower lobe lobectomy.  At a recent hearing, the veteran 
stated that the statement in the claims folder from Joseph T. 
Costic, D.O, provided support for the contention that the 
embolus in the left lower extremity which ultimately 
necessitated the left below the knee amputation arose from 
the area of the left lung damaged by shell fragments and the 
left lobectomy.  However, while Doctor Costic does mention 
that the veteran suffered from deep venous thrombosis and 
pulmonary emboli during his 1997 recovery from coronary 
artery bypass surgery, the doctor does not indicate any 
relationship between the left lower lobe lobectomy and these 
post surgical problems.  In fact, Doctor Costic does not even 
mention that the veteran had to undergo a left below the knee 
amputation as a result of an embolus in the left lower leg.  
While the veteran obviously believes that his left lower lobe 
lobectomy played a role in the amputation of his left lower 
extremity in 1997, he has not provided any competent medical 
evidence indicating that such was the case.  Again, since the 
veteran is a layman medical evidence is necessary to 
establish a relationship between his service connected left 
lower lobe lobectomy and his left below the knee amputation.  
See Espiritu, and Grottveit, supra.  Without such evidence, 
the veteran's claim for secondary service connection for a 
left below the knee amputation is also not well grounded and 
must be denied.  


ORDER

Service connection for a left shoulder disability, including 
traumatic arthritis, claimed as a residual of a shell 
fragment wound, is denied.  

Secondary service connection for a left below the knee 
amputation is denied.  


REMAND  


It is noted that the veteran filed his claim for an increased 
rating for his service connected respiratory disability in 
September 1997.  Since that is the case, only the criteria 
for rating respiratory disorders which became effective on 
and subsequent to October 7, 1996 are applicable to the 
veteran's claim for an increased rating for his residuals of 
a left lower lobe lobectomy.  

Under the criteria of the VA schedule for rating respiratory 
disorders (38 C.F.R. § 4.97) which came into effect on 
October 7, 1996, the veteran's residuals of a left lower lobe 
lobectomy are evaluated under the criteria of Diagnostic Code 
6844.  Under the criteria of this Diagnostic Code, a 30 
percent rating is assigned if pulmonary function testing 
reveals FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC 
of 56 to 70 percent of predicted, or; DLCO (SB) is 56 to 65 
percent of predicted.  A 60 percent rating may be assigned 
under Diagnostic Code 6844 if pulmonary function tests reveal 
FEV-1 of 40 to 55 percent of predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40 to 55 percent of 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiopulmonary limit).  A 100 percent rating 
may be assigned under Diagnostic Code 6844 if pulmonary 
function testing reveals FEV1 of less than 40 percent of 
predicted value or; FEV1/FVC less than 40 percent, or; DLCO 
(SB) of less than 40 percent or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episodes of acute respiratory failure, or; requires oxygen 
therapy.  

On VA respiratory examination in July 1999 a history of a 
shrapnel injury to the left lung during the Korean War which 
resulted in a left lower lobe lobectomy was reported.  On 
evaluation it was noted that the veteran became short of 
breath while talking.  His chest was clear.  Pulmonary 
function tests were reported to reveal FEV1 of 2.37 Liters, 
which was 66 percent of predicted, and an FVC of 3.21 Liters, 
which was 68 percent of predicted.  FEV1/FVC was 74 percent 
of predicted.  This was interpreted as indicating moderate 
restrictive lung defect with no bronchodilator response.  No 
information was provided in the examination report in regard 
to DLCO, maximum exercise capacity, maximum oxygen 
consumption, or the presence or absence of any cardiac or 
respiratory limitation, cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension episodes, acute 
respiratory failure, or whether or not the veteran requires 
oxygen therapy.  

In view of the above, the Board does not have the clinical 
evidence upon which to base a rating for the veteran's left 
lower lobe lobectomy under Diagnostic Code 6844.  
Consequently, further development by the RO is necessary 
prior to further appellate consideration of the issue of 
entitlement to an evaluation in excess of 30 percent for the 
residuals of the veteran's left lower lobe lobectomy.  

This case is therefore REMANDED to the RO for the following 
action:  

1. The veteran should be afforded another 
VA respiratory examination (and a 
cardiac examination if deemed 
necessary) to determine the current 
severity of his service connected 
residuals of a left lower lobe 
lobectomy.  The claims folder, to 
include a copy of this remand must be 
made available to the examiner(s) so 
that they may review the record in 
detail.  The examiner(s) should state 
that they have reviewed the claims 
folder in their examination report(s).  
All pertinent clinical findings should 
be reported in detail.  Pulmonary 
function studies must be conducted and 
all findings reported in detail, to 
include FEV1, FVC, FEV1/FVC, and DLCO 
(SB).  The examination findings should 
also include maximum exercise capacity 
(with any cardiac or respiratory 
limitation), the presence or absence 
of cor pulmonale, the presence or 
absence of right ventricular 
hypertrophy, the presence or absence 
of pulmonary hypertension, the 
presence or absence of episodes of 
acute respiratory failure, and whether 
or not the veteran requires oxygen 
therapy.  

2. The RO should then review the 
report(s) of the above examinations to 
insure that all required development 
has been completed, and, if not that 
any deficiency is corrected.  The RO 
should then review the veteran's claim 
for an evaluation in excess of 30 
percent for residuals of a left lower 
lobe lobectomy.  If this benefit 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
regard to this issue and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

